                Case 8:19-bk-04614-MGW               Doc 34     Filed 08/22/19       Page 1 of 1
[Dostkamd] [Order Striking Amendment To Schedules]




                                        ORDERED.
Dated: August 22, 2019




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION
                                         www.flmb.uscourts.gov



In re:                                                                   Case No.
                                                                         8:19−bk−04614−MGW
                                                                         Chapter 7
Neil Edward Haselfeld
dba Waterskis Professional



________Debtor*________/

                              ORDER STRIKING AMENDED SCHEDULE A/B

   THIS CASE came on for consideration, without hearing, of the Amended Schedule A/B filed August 22,
2019, Doc. No. 33. The Amended Schedule A/B is deficient as follows:

         The Amendment to Schedules does not include an Amended Summary of Your Assets and
         Liabilities required for reporting purposes in compliance with 28 U.S.C. § 159(c)(3)(A), (B)
         and/or (C).
   Accordingly, it is ORDERED:

   The Amended Schedule A/B is stricken without prejudice and with leave to refile after having cured these
deficiencies.

The Clerk's office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
